Citation Nr: 0722415	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  06-21 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD) with 
anxiety and depression.

2.  Entitlement to service connection for urethral stricture 
and incontinence secondary to service-connected gunshot wound 
to the right buttock and penis.

3.  Entitlement to VA compensation benefits under 38 U.S.C.A. 
§ 1151 for urethral stricture and incontinence.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1944 to October 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the benefits sought on appeal.

The Board remand in January 2007 required VA to afford the 
veteran an examination to determine the severity of his PTSD 
and to consider additional medical evidence received by VA 
since October 2006 concerning his urethral stricture and 
incontinence.  The additional development is now complete.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by moderate occupational 
and social impairment with symptoms of anxiety, insomnia, 
nightmares, depressed mood, and flashbacks.  

2.  The veteran's urethral stricture and incontinence bear no 
relationship to his service-connected gunshot wound to the 
right buttock and penis.

3.  A urethral stricture and incontinence did not result from 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar incidence of fault on the part of the 
VA, nor is it the result of an event that was not reasonably 
foreseeable.


CONCLUSIONS OF LAW

1.    The criteria for a disability rating in excess of 50 
percent for PTSD with anxiety and depression have not been 
met.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 4.1-
4.14, 4.130, Diagnostic Code 9411 (2006). 

2.  The veteran's urethral stricture and incontinence were 
not incurred in or aggravated by service and are not 
proximately due to a service-connected disability.  38 
U.S.C.A. § 1110 (West Supp. 2005); 38 C.F.R. §§ 3.303, 3.310 
(2006).

3.  The criteria for compensation under the provisions of 38 
U.S.C.A. § 1151 for a urethral stricture and incontinence 
have not been met. 38 U.S.C.A. §§ 1151, 5107 (West Supp. 
2005); 38 C.F.R. §§ 3.102, 3.361 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD with Anxiety and Depression

In an April 1991 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent disability 
rating with an effective date of May 10, 1990.  In December 
2001, the RO granted an increase from 30 percent to 50 
percent, effective March 29, 2001.  The veteran now asserts 
that his PTSD symptoms including hypervigilance and his most 
recent GAF score indicate a more severe condition than the 
present 50 percent rating.  

VA's Schedule for Rating Disabilities (Rating Schedule) 
determines the disability ratings that apply in each case, 
38 C.F.R. Part 4.  The percentage ratings represent the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The veteran's disability is currently evaluated under 
Diagnostic Code (DC) 9411, which pertains to PTSD.  Under DC 
9411, a 50 percent disability rating requires moderate 
occupational and social impairment with reduced reliability 
and productivity including such symptoms as impaired 
judgment, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, DC 9411. 

A 70 percent evaluation requires severe occupational and 
social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking and mood 
due to symptoms such as spatial disorientation, neglect of 
personal appearance and hygiene, difficulty adapting to 
stressful circumstances and an inability to establish and 
maintain effective relationships.  Id.  

The Court held that global assessment of functioning (GAF) 
scores is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) 
(citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th Ed.) (DSM-IV), 
p. 32).  GAF scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 51 to 60 reflect 
more moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  The schedule 
employs nomenclature based upon the DSM-IV, which includes 
the GAF scale.  See 38 C.F.R. § 4.130.

At the March 2003 psychiatric examination, the veteran 
reported that he was anxious, withdrawn, depressed, and 
hypervigilant.  However, the veteran has a positive 52 year 
marriage and one of his sons lives with them.  Based on a 
mental status examination, the examiner indicated he was well 
oriented to person, place, and time.  His remote memory was 
intact but he does have mild short-term memory impairment.  
The examiner diagnosed the veteran with PTSD and provided a 
GAF score of 51.  GAF scores in this range reflect moderate 
symptoms of social and occupational impairment.  Indeed, the 
examiner noted that the veteran's medical problems, 
especially his diagnosis of metastatic cancer (a nonservice 
connected disorder), exacerbate his PTSD symptoms of 
depression and anxiety.  Hence, the examiner's opinion shows 
that even with the added stress caused by his nonservice-
connected cancer, his symptoms are only moderate in degree, 
providing evidence against this claim.  

As requested by the Board, to give the veteran every 
consideration, VA afforded the veteran a compensation 
examination in March 2007 to determine the severity of his 
PTSD condition.  At the psychiatric examination, the veteran 
reported depression, hypervigilance, reexperiencing war 
trauma once a week, and avoidance of stimuli associated with 
trauma.  The mental status examination noted that he has a 
positive 56 year marriage, strong relationships with his 
three sons, and a number of friends.  However, the veteran is 
somewhat isolated due to his medical problems and 
hypervigilance.  

The examiner also indicated that the veteran's affect was 
normal, that he was oriented to person, place, and time, and 
that his remote and immediate memory were normal but his 
recent memory was mildly impaired.  The examiner provided a 
diagnosis of PTSD and a GAF score of 50 denoting severe 
impairment of social and occupational functioning.  
Nevertheless, the examiner indicated that the veteran is not 
unemployable due to his PTSD.  In fact, the examiner 
indicated that his PTSD symptoms of detachment and 
hypervigilance only result in some social withdrawal.  

Overall, the Board finds that this examination provides more 
evidence against this claim, indicating only a moderate 
disorder.  For example, the veteran's only symptoms listed as 
examples in the criteria for a 70 percent rating include mild 
suicidal ideation and obsessional rituals.  However, both VA 
examinations in March 2003 and March 2007 found him to be at 
a very low risk for suicide due to his religious beliefs and 
his obsessional rituals only led to some social withdrawal.  
In addition, the remaining example symptoms listed in the 
criteria for a 70 percent rating have not been demonstrated, 
namely speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control, spatial 
disorientation, neglect of personal appearance, and hygiene; 
difficulty in adapting to stressful circumstances; and an 
inability to establish and maintain effective relationships.  

For example, the mental status examination in March 2003 and 
March 2007 found no evidence of spatial disorientation as he 
was fully oriented to person, place, and time.  Indeed, the 
March 2007 VA examination indicated that the veteran's PTSD 
would not interfere with his ability to function in the 
workplace (if he chose to do so) or his social interaction as 
he has strong ties with family and friends.  In this regard, 
it is important to note that the veteran's age or any 
nonservice connected disorders can not be taken into 
consideration in evaluating the PTSD. 

Even though a 50 GAF score can be indicative of a 70 percent 
disability rating, the veteran's symptoms clearly do not 
provide evidence to support a rating higher than 50 percent.  
Simply stated, the Board finds that the post-service medical 
record provides, overall, evidence against this claim. 

In short, the preponderance of the evidence is against a 
disability rating in excess of 50 percent for the veteran's 
PTSD.

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board 
finds no evidence that the disability markedly interferes 
with the veteran's ability to work since the examiner found 
that his PTSD does not make him unemployable (even though he 
retired at the age of 64).  Furthermore, there is no evidence 
of exceptional or unusual circumstances, such as frequent 
hospitalizations, to suggest that the veteran is not 
adequately compensated for his disability by the regular 
rating schedule. VAOPGCPREC 6-96.  See 38 C.F.R. § 4.1 
(disability ratings are based on the average impairment of 
earning capacity).  

While the veteran is currently not working (due to his age, 
being laid off, and a series of nonservice connected 
disorders), and although the Board notes that the disability 
on appeal most likely interferes with the veteran's ability 
to perform certain jobs, such impairment is already 
contemplated by the applicable schedular criteria so that 
consideration of an extraschedular basis is not shown to be 
necessary.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Therefore, VA does not warrant further development in keeping 
with the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Hence, VA must deny the appeal.

II.  Urethral Stricture and Incontinence Secondary to Gunshot 
Wound 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

In addition, a disability which is proximately due to or 
results from another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a).  When 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  Id.; 
see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

As requested by the Board, the RO considered the additional 
evidence from the veteran concerning his urethral stricture 
and incontinence and issued a supplemental statement of the 
case explaining the denial of benefits sought.  Outpatient 
treatment reports from VAMC in Gainesville, Florida and 
Tallahassee, Florida show the veteran has uretheral 
stricture, urinary obstruction, and urinary incontinence.  VA 
and private outpatient treatment records found no connection 
between the gunshot wound to the right buttock and penis and 
his urinary problems.  In this regard, the veteran's service 
medical records make no reference to any urinary problems or 
incontinence during active duty service.  Indeed, the 
veteran's Abbreviated Clinical Record near his separation 
examination in September 1946 notes that the gunshot wound 
has not caused "any urinary or intestinal symptoms or 
difficulties."

Simply stated, the service medical records provide evidence 
against this claim.  

VA and private medical records in the 1980s and 1990s 
indicate that the veteran's urinary conditions are more 
likely the result of his prostate cancer; a diagnosis he 
received many years after service.  Indeed, A VA medical 
record in April 1990 notes the veteran has prostate cancer 
and that his prostate is abnormally large.  That record also 
shows that his prostate cancer, status post radical 
prostatectomy, causes small post-void residuals.  Hence, the 
post-service medical record provides an alternate theory for 
the veteran's urinary conditions, providing more evidence 
against this claim.

In addition, the veteran did not receive a diagnosis for 
prostate cancer until July 1984 from Dr. "S.Z.", M.D.  

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).

The Board finds that the service and post-service medical 
record, as a whole, also provides evidence against this 
claim, indicating a disorder that began many years after 
service with no connection to service and, most importantly, 
no connection to the veteran's service connected disorder. 

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, No. 04-0534 (Vet. App. June 15, 2007).   In this 
case, the Board finds that the service and post-service 
medical records outweigh the veteran's contention that this 
disorder was incurred in service.

In conclusion, the Board finds that the preponderance of the 
evidence shows that the veteran's urethral stricture and 
incontinence resulted from a non-service connected disorder, 
prostate cancer.  Accordingly, VA must deny the appeal.

III.	Compensation Benefits under 38 U.S.C.A. § 1151 for a 
Urethral Stricture and Incontinence

The veteran premises a claim for compensation for urethral 
stricture and incontinence under 38 U.S.C.A. § 1151.  The 
current provisions of 38 U.S.C.A.  § 1151 provide that VA 
shall award compensation for a qualifying additional 
disability or a qualifying death of a veteran in the same 
manner as if such additional disability or death were 
service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and the disability 
or death was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility.  

In addition, the proximate cause of the disability or death 
must be either carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination; or an event 
not reasonably foreseeable.  38 U.S.C.A. § 1151.

To determine whether a veteran has an additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy program upon which the claim is 
based to the veteran's condition after such care, treatment, 
examination, services, or program has stopped.  VA considers 
each body part involved or system separately.  See 38 C.F.R.  
§ 3.361(b).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death.  
Merely showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish causation.  See 38 C.F.R. § 
3.361(c)(1).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, the veteran must show that 
the hospital care, medical or surgical treatment, or 
examination caused the veteran's additional disability or 
death, and VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider; or VA 
furnished the hospital care, medical or surgical treatment, 
or examination without the veteran's or, in appropriate 
cases, the veteran's representative's informed consent.  
Consent may be express (given orally or in writing) or 
implied under the circumstances specified in 38 C.F.R. § 
17.32(b).  38 C.F.R. § 3.361(d)(1)(ii).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

In this case, the veteran did not provide any evidence that 
his urethral stricture and incontinence resulted from 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
from September 2002 to the present.    

The veteran claims that a CT scan from the Mayo Clinic in 
September 2006 shows that the Gainesville VAMC made no effort 
to put a stent in his bladder as they promised.  Outpatient 
treatment reports from the VAMC in Gainesville, Florida and 
Tallahassee, Florida from September 2002 to May 2005 show the 
veteran has urethral stricture, urinary obstruction, and 
urinary incontinence.  The veteran also uses a foley catheter 
which has been in place for a number of years.  However, the 
veteran did not provide any private medical evidence or 
reports demonstrating that his urinary conditions are the 
result of VA treatment or care.  

As noted, as far back as April 1990, the Board finds that the 
veteran's urinary problems stem from his prostate cancer and 
not from VA medical care or treatment.  Hence, the post-
service medical record, as a whole, provides evidence against 
this claim, failing to indicate carelessness in treatment.

In support of the veteran's claim, the Board acknowledges 
that it examined the veteran's statements and argument to the 
effect that the actions of VA caused his urinary problems; 
however, there is no evidence of any relevant current 
diagnosis or finding of additional disability that is the 
result of VA treatment.

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  When a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  In such 
cases, the Board is within its province to weigh that 
testimony and make a credibility determination as to whether 
that evidence supports a finding of service incurrence and 
continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, No. 04-0534 (Vet. App. 
June 15, 2007).  In this case, the Board finds that the post-
service medical record outweighs the veteran's contention 
that these disorders were incurred due to VA treatment or 
care.

After having reviewed the record in this case, and for the 
reasons and bases expressed above, the Board concludes that 
the preponderance of the evidence does not establish that VA 
treatment caused the veteran's urethral stricture and 
incontinence.  Accordingly, VA must deny the claim of 
entitlement to VA benefits pursuant to 38 U.S.C.A.  § 1151.

The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO in April 2001, 
March 2005, August 2005, and February 2007 (1) informed the 
veteran about the information and evidence not of record that 
is necessary to substantiate his claims; (2) informed him 
about the information and evidence that VA will seek to 
provide; (3) informed him about the information and evidence 
he is expected to provide; and (4) requested him to provide 
any evidence in his possession that pertains to the claims, 
or something to the effect that the claimant should "give us 
everything you've got pertaining to your claims."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, including two 
hearings, he is found to be reasonably expected to understand 
from the notices provided what was needed.

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  As 
noted, VA afforded the veteran two compensation examinations 
to determine the severity of his PTSD disability, all of 
which appear adequate for rating purposes.  Accordingly, the 
Board finds that no further action is necessary to meet the 
requirements of the VCAA or the Court.

With regard to the ll51 claim, the Board notes that no 
medical examination has been conducted or medical opinion 
obtained with respect to the veteran's claim.  However, the 
Board finds that the evidence, which reveals that the veteran 
did not have this disability during service and does not 
reflect competent evidence showing a nexus between treatment 
and the disorder at issue, warrants the conclusion that a 
remand for an examination and/or opinion is not necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4).  As service 
and post-service medical records provide no basis to grant 
this claim, and in fact provide evidence against this claim, 
the Board finds no basis for a VA examination or medical 
opinion to be obtained.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of  McLendon are not met 
in this case. 

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


